Citation Nr: 0712258	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  02-08 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for a stomach 
disability, currently evaluated as 50 percent disabling.


REPRESENTATION

The American Legion

ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from January 1978 
to November 1987.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Upon receipt of relevant evidence after the initiation of an 
appeal and before transfer of the records to the Board, the 
RO must issue a supplemental statement of the case (SSOC) 
addressing the new evidence.  See 38 C.F.R. § 19.37 (2006).  
If the claims file is transferred to the Board before the RO 
considers the evidence, the Board must remand the appeal to 
the RO for review unless the veteran submits a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304(c) (2006).

Here, in January 2001, the veteran filed a claim for 
entitlement to an increased evaluation for a stomach 
disability.  The veteran appealed the RO's decision to the 
Board.  In August 2004, the Board remanded this appeal to the 
RO.  After compliance with the Board's remand, the RO issued 
a September 2005 SSOC denying the veteran's claim.  In the 
SSOC, the RO stated that it had considered private medical 
treatment records from Illinois Valley Community Hospital 
(IVCH) dated October 2001 through October 2004.  But the 
claims file indicates that additional IVCH treatment records 
were obtained showing treatment for a stomach disability 
through April 2005 and that those treatment records were not 
yet associated with the claims file at the time of the SSOC, 
although they were date-stamped as received in May 2005.  The 
records were not considered by the RO and were not 
accompanied by a waiver.  See 38 C.F.R. §§ 19.37, 20.1304.  


Accordingly, the case is remanded for the following action:

The RO must readjudicate the veteran's 
claim for entitlement to an increased 
evaluation for a stomach disability.  The 
RO must take into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If any benefit sought on appeal remains 
denied, the veteran must be provided a 
SSOC.  The veteran and his representative 
must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



